Exhibit 10.1

COMMERCIAL VEHICLE GROUP, INC.

CHANGE IN CONTROL & NON-COMPETITION AGREEMENT

This Agreement is made as of this 23 day of January, 2014, by and between C.
Timothy Trenary (“Executive”) and Commercial Vehicle Group, Inc., a Delaware
corporation with its principal office at 7800 Walton Parkway, New Albany, Ohio
43054, its subsidiaries, successors and assigns (the “Company”).

Recitals

A. The Company is engaged in the business of developing, manufacturing, and
marketing of interior systems, vision safety solutions and other cab-related
products for the global commercial vehicle market, including the heavy-duty
(Class 8) truck market, the construction market and other specialized
transportation markets and in connection therewith develops and uses valuable
technical and nontechnical trade secrets and other confidential information
which it desires to protect.

B. You will continue to be employed as an executive officer of the Company.

C. The Company considers your continued services to be in the best interest of
the Company and desires, through this Agreement, to assure your continued
services on behalf of the Company on an objective and impartial basis and
without distraction or conflict of interest in the event of an attempt to obtain
control of the Company.

D. You are willing to remain in the employ of the Company on the terms set forth
in this agreement.

Agreement

NOW, THEREFORE, the parties agree as follows:

1. Consideration. As consideration for your entering into this Agreement and
your willingness to remain bound by its terms, the Company shall continue to
employ you and provide you with access to certain Confidential Information as
defined in this Agreement and other valuable consideration as provided for
throughout this Agreement, including in Sections 3 and 4 of this Agreement.

2. Employment.

(a) Position. You will continue to be employed as Executive Vice President and
Chief Financial Officer reporting to the President and Chief Executive Officer
of the Company. You shall continue to perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons employed in similar executive capacities.

(b) Restricted Employment. While employed by the Company, you shall devote your
best efforts to the business of the Company and shall not engage in any outside



--------------------------------------------------------------------------------

employment or consulting work without first securing the approval of the
Company’s Board of Directors. Furthermore, so long as you are employed under
this Agreement, you agree to devote your full time and efforts exclusively on
behalf of the Company and to competently, diligently, and effectively discharge
your duties hereunder. You shall not be prohibited from engaging in such
personal, charitable, or other non-employment activities that do not interfere
with your full time employment hereunder and which do not violate the other
provisions of this Agreement. You further agree to comply fully with all
policies and practices of the Company as are from time to time in effect.

3. Compensation.

(a) Your compensation will be continued at your current annual base rate (“Basic
Salary”), payable in accordance with the normal payroll practices of the
Company. Your base salary may be increased from time to time by action of the
Board of Directors of the Company. You will also be eligible for a cash bonus
under a performance bonus plan which is determined annually by the Board of
Directors of the Company (the “Annual Bonus”). Any Annual Bonus earned hereunder
shall be paid no later than March 15th of the calendar year following the
calendar year in which or with which the applicable annual bonus period ends.

(b) You will be entitled to receive equity and other long term incentive awards
(including but not limited to restricted stock awards) pursuant to the terms of
the Company’s Equity Incentive Plan or other plan adopted by the Board of
Directors of the Company from time to time. If a “Change in Control,” as defined
in Section 9(e)(v), shall occur (i) in which the Company does not survive as a
result of such Change in Control or substantially all of the assets of the
Company are sold as a result of such Change in Control, and (ii) in which the
surviving entity does not assume the obligations of your outstanding stock
options upon the Change in Control, then all outstanding stock options and
restricted stock issued to you prior to the Change in Control will be
immediately vested upon such Change of Control and such options will be
exercisable for a period of at least 12 months from the date of the Change in
Control, but, in no event, following the expiration date of the term of such
stock options.

(c) Subject to applicable Company policies, you will be reimbursed for necessary
and reasonable business expenses incurred in connection with the performance of
your duties hereunder or for promoting, pursuing or otherwise furthering the
business or interests of the Company.

4. Fringe Benefits. You will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other executive management employees
in like positions. This includes medical and dental insurance, life insurance,
disability insurance, supplemental medical insurance and 401(k) plan including
all executive benefits as approved by the Board of Directors’ Compensation
Committee.

5. Reserved.

 

2



--------------------------------------------------------------------------------

6. Confidential Information.

(a) As used throughout this Agreement, the term “Confidential Information” means
any information you acquire during employment by the Company (including
information you conceive, discover or develop) which is not readily available to
the general public and which relates to the business, including research and
development projects, of the Company, its subsidiaries or its affiliated
companies.

(b) Confidential Information includes, without limitation, information of a
technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company’s contracts with its customers and suppliers, and the Company’s costs
and prices), personnel information (such as the identities, duties, customer
contacts, and skills of the Company’s employees) and other financial information
relating to the Company and its customers (including credit terms, methods of
conducting business, computer systems, computer software, personnel data, and
strategic marketing, sales or other business plans). Confidential Information
may or may not be patentable.

(c) Confidential Information does not include information which you learned
prior to employment with the Company from sources other than the Company,
information you develop after employment from sources other than the Company’s
Confidential Information or information which is readily available to persons
with equivalent skills, training and experience in the same fields or fields of
endeavor as you. You must presume that all information that is disclosed or made
accessible to you during employment by the Company is Confidential Information
if you have a reasonable basis to believe the information is Confidential
Information or if you have notice that the Company treats the information as
Confidential Information.

(d) Except in conducting the Company’s business, you shall not at any time,
either during or following your employment with the Company, make use of, or
disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company and
(ii) twelve months have passed since the specific information became public.
However, you may discuss Confidential Information with employees of the Company
when necessary to perform your duties to the Company. Notwithstanding the
foregoing, if you are ordered by a court of competent jurisdiction to disclose
Confidential Information, you will officially advise the Court that you are
under a duty of confidentiality to the Company hereunder, take reasonable steps
to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to disclose such
Confidential Information you shall seek to do so under seal or in camera or in
such other manner as reasonably designed to restrict the public disclosure and
maintain the maximum confidentiality of such Confidential Information.

(e) Upon Employment Separation, you shall deliver to the Company all originals,
copies, notes, documents, computer data bases, disks, and CDs, or records of any
kind that reflect or relate to any Confidential Information. As used herein, the
term “notes” means written or printed words, symbols, pictures, numbers or
formulae. As used throughout this

 

3



--------------------------------------------------------------------------------

Agreement, the term “Employment Separation” means the separation from and/or
termination of your employment with the Company, regardless of the time, manner
or cause of such separation or termination.

7. Inventions.

(a) As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company’s business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company. Inventions
includes all data, records, physical embodiments and intellectual property
pertaining thereto. Inventions reduced to practice within one year following
Employment Separation shall be presumed to have been conceived during
employment.

(b) Inventions are the Company’s exclusive property and shall be promptly
disclosed and assigned to the Company without additional compensation of any
kind. If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.

(c) Upon Employment Separation, you shall deliver to the Company all copies of
and all notes with respect to all documents or records of any kind that relate
to any Inventions.

8. Noncompetition and Nonsolicitation.

(a) By entering into this Agreement, you acknowledge that the Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company’s business, that the disclosure of the
Confidential Information to any of the Company’s competitors would cause
substantial and irreparable injury to the Company’s business, and that any
customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to Confidential Information, including Confidential
Information concerning the Company’s major customers, and its technical,
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.

(b) In exchange for the consideration specified in Section 1 of this Agreement —
the adequacy of which you expressly acknowledge — you agree that during your
employment by the Company and for a period of twelve (12) months following
Employment Separation, you shall not, directly or indirectly, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:

(i) Attempt to recruit or hire, interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company, its subsidiaries or affiliates,
with any person who is an employee, customer or supplier of the Company, it
subsidiaries or affiliates;

 

4



--------------------------------------------------------------------------------

(ii) Contact any employee of the Company for the purpose of discussing or
suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers; or

(iii) Own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that your
“beneficial ownership,” either individually or as a member of a “group” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be a violation of this Agreement.

9. Termination of Employment.

(a) Termination Upon Death or Disability. Your employment will terminate
automatically upon your death. The Company will be entitled to terminate your
employment because of your disability upon 30 days written notice. “Disability”
will mean “total disability” as defined in the Company’s long term disability
plan or any successor thereto. In the event of a termination under this
Section 9(a), the Company will pay you (i) the earned but unpaid portion of your
Basic Salary through the employment termination date; (ii) reimbursement of all
business expenses for which you are entitled to be reimbursed pursuant to
Section 3(c) above, but for which you have not yet been reimbursed; (iii) vested
benefits, if any, to which you may be entitled under the Company’s employee
benefit plans as of the employment termination date; (iv) any Annual Bonus
earned with respect to the previous calendar year but unpaid as of the
employment termination date; and (v) a prorated amount of the Annual Bonus for
the calendar year in which the termination occurs, calculated by multiplying the
Annual Bonus that you would have received for such year had your employment
continued through the end of such calendar year by a fraction, the numerator of
which is the number of days you were employed during the applicable year and the
denominator of which is 365.

(b) Termination by Company for Cause. An Employment Separation for Cause will
occur upon a determination by the Company that “Cause” exists for your
termination and the Company serves you written notice of such termination. As
used in this Agreement, the term “Cause” shall refer only to any one or more of
the following grounds:

(i) Commission of an act of dishonesty involving the Company, its business or
property, including, but not limited to, misappropriation of funds or any
property of the Company;

(ii) Willful engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;

 

5



--------------------------------------------------------------------------------

(iii) Willful and continued failure substantially to perform your duties under
this Agreement (other than as a result of physical or mental illness or injury),
after the Board of Directors of the Company delivers to you a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that you have not substantially performed your duties;

(iv) Illegal conduct or gross misconduct that is willful and results in material
and demonstrable damage to the business or reputation of the Company;

(v) The clear and willful violation of any of the material terms and conditions
of this Agreement or any other written agreement or agreements you may from time
to time have with the Company;

(vi) The clear and willful violation of the Company’s code of business conduct
or the clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or

(vii) Commission of a crime which is a felony, a misdemeanor involving an act of
moral turpitude, or a misdemeanor committed in connection with your employment
by the Company which causes the Company a substantial detriment.

No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of the Company. Any act or failure
to act that is based upon authority given pursuant to a resolution duly adopted
by the Board of Directors, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

In the event of a termination under this Section 9(b), the Company will pay you
(i) the earned but unpaid portion of your Basic Salary through the employment
termination date; (ii) reimbursement of all business expenses for which you are
entitled to be reimbursed pursuant to Section 3(c) above, but for which you have
not yet been reimbursed; (iii) vested benefits, if any, to which you may be
entitled under the Company’s employee benefit plans as of the employment
termination date.

Following a termination for Cause by the Company, if you desire to contest such
determination, your sole remedy will be to submit the Company’s determination of
Cause to arbitration in Columbus, Ohio before a single arbitrator under the
commercial arbitration rules of the American Arbitration Association. If the
arbitrator determines that the termination was other than for Cause, the
Company’s sole liability to you will be the amount that would be payable to you
under Section 9(d)of this Agreement for a termination of your employment by the
Company without Cause. Each party will bear his or its own expenses of the
arbitration.

(c) Termination by You. In the event of an Employment Separation as a result of
a termination by you for any reason, you must provide the Company with at least
14 days advance written notice (“Notice of Termination”) and continue working
for the Company during

 

6



--------------------------------------------------------------------------------

the 14-day notice period, but only if the Company so desires to continue your
employment and to compensate you during such period.

In the event of such termination under this Section other than by you for Good
Reason (as defined in Section 9(f)), the Company will pay you (i) the earned but
unpaid portion of your Basic Salary through the employment termination date;
(ii) reimbursement of all business expenses for which you are entitled to be
reimbursed pursuant to Section 3(c) above, but for which you have not yet been
reimbursed; (iii) vested benefits, if any, to which you may be entitled under
the Company’s employee benefit plans as of the employment termination date.

(d) Termination by Company Without Cause or by You for Good Reason. In the event
of an Employment Separation as a result of termination (i) by the Company
without Cause (and other than due to your death or Disability) or (ii) by you
for Good Reason (and either such termination is not within 13 months following a
Change in Control), the Company shall pay or provide you (i) the earned but
unpaid portion of your Basic Salary through the employment termination date;
(ii) reimbursement of all business expenses for which you are entitled to be
reimbursed pursuant to Section 3(c) above, but for which you have not yet been
reimbursed; (iii) vested benefits, if any, to which you may be entitled under
the Company’s employee benefit plans as of the employment termination date;
(iv) any Annual Bonus earned with respect to the previous calendar year but
unpaid as of the employment termination date; (v) a prorated amount of the
Annual Bonus for the calendar year in which the termination occurs, calculated
by multiplying the Annual Bonus that you would have received for such year had
your employment continued through the end of such calendar year by a fraction,
the numerator of which is the number of days you were employed during the
applicable year and the denominator of which is 365; (vi) immediate vesting of
all outstanding stock options and restricted stock awards issued to you, and
thereafter shall be exercisable until the earlier of (A) 12 months after the
termination of your employment hereunder or (B) the original expiration date of
such stock options (but in no event later than the date at which such options
may remain outstanding without subjecting the options to the excise tax under
Code Section 409A, as defined below); (vii) salary continuation severance pay at
the Basic Salary rate for an additional twelve (12) months (the “Severance
Period”); provided, however, that any such payments will immediately end if
(i) you are in violation of any of your obligations under this Agreement,
including Sections 6, 7 and/or 8; or (ii) the Company, after your termination,
learns of any facts about your job performance or conduct that would have given
the Company Cause, as defined in Section 9(b), to terminate your employment;
provided, further, that any such amounts that constitute nonqualified deferred
compensation within the meaning of Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (“Code Section 409A”) shall not
be paid until the 60th day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A, and, if such payments are
required to be so deferred, the first payment shall be in an amount equal to the
total amount to which you would otherwise have been entitled during the period
following the date of termination if such deferral had not been required.

(e) Termination Following Change of Control. If a “Change in Control”, as
defined in Section 9(e)(v), shall have occurred and within 13 months following
such Change in Control the Company terminates your employment other than for
Cause, as defined in Section 9(b), or you terminate your employment for Good
Reason, as that term is defined in Section 9(f), then you shall be entitled to
the benefits described below:

 

7



--------------------------------------------------------------------------------

(i) You shall be entitled to (A) the unpaid portion of your Basic Salary plus
credit for any vacation accrued but not taken, (B) reimbursement of all business
expenses for which you are entitled to be reimbursed pursuant to Section 3(c)
above, (C) any Annual Bonus earned with respect to the previous calendar year
but unpaid as of the employment termination date, (D) a prorated amount of the
Annual Bonus for the calendar year in which the termination occurs, calculated
by multiplying the Annual Bonus that you would have received for such year had
your employment continued through the end of such calendar year by a fraction,
the numerator of which is the number of days you were employed during the
applicable year and the denominator of which is 365, and (E) the amount of any
earned but unpaid portion of any bonus, incentive compensation, or any other
fringe benefit to which you are entitled under this Agreement through the date
of the termination as a result of a Change in Control (the “Unpaid Earned
Compensation”), plus 1.0 times your “Current Annual Compensation” as defined in
this Section 9(e)(i) (the “Salary Termination Benefit”). “Current Annual
Compensation” shall mean the total of your Basic Salary in effect at the
Termination Date, plus the average annual performance bonus actually received by
you over the last three years fiscal years (or if you have been employed for a
shorter period of time over such period during which you performed services for
the Company) plus any medical, financial and insurance coverage provided
presently under your current annual compensation plan, and shall not include the
value of any stock options granted or exercised, restricted stock awards granted
or vested, any other equity awards under the Company’s Equity Incentive Plan,
contributions to 401(k) or other qualified plans.”

(ii) Immediate vesting of all outstanding stock options and restricted stock
awards issued to you, and thereafter shall be exercisable until the earlier of
(x) 12 months after your termination of employment or (y) the original
expiration date of such stock options (but in no event later than the date at
which such options may remain outstanding without subjecting the options to the
excise tax under Code Section 409A).

(iii) Subject to (A) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
(B) your continued copayment of premiums at the same level and cost to you as if
you were an employee of the Company (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars) continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you (and your eligible
dependents) until the earlier of (A) 12 months after termination of employment
following a Change in Control, or (B) your commencement of full-time employment
with a new employer with comparable benefits; provided your continued
participation is permitted under the general terms of such plans and programs
after the Change in Control (“Fringe Termination Benefit”); (collectively the
Salary Termination Benefit and the Fringe Termination Benefit are referred to as
the “Termination Benefits”). The Company may modify its obligation under this
Section 9(e)(iii) to the extent necessary to avoid any penalty or excise taxes
imposed on the Company in connection with the continued payment of premiums by
the Company under the Patient Protection and Affordable Care Act.

 

8



--------------------------------------------------------------------------------

(iv) The Unpaid Earned Compensation shall be paid to you within 15 days after
termination of employment, one-half of the Salary Termination Benefit shall be
payable to you as severance pay in a lump sum payment within 30 days after
termination of employment, and one-half of the Salary Termination Benefit shall
be payable to you as severance pay in equal monthly payments commencing 30 days
after termination of employment and ending on the date that is the earlier of
two and one-half months after the end of the Company’s taxable year in which
termination occurred or your death; provided, however, the Company may
immediately discontinue the payment of the Termination Benefits if (i) you are
in violation of any of your obligations under this Agreement, including in
Sections 6, 7 and/or 8; and/or (ii) the Company, after your termination, learns
of any facts about your job performance or conduct that would have given the
Company Cause as defined in Section 9(b) to terminate your employment. You shall
have no duty to mitigate your damages by seeking other employment, and the
Company shall not be entitled to set off against amounts payable hereunder any
compensation which you may receive from future employment. To the extent
necessary, the parties hereto agree to negotiate in good faith should any
amendment to this Agreement required in order to comply with Section 409A of the
Code, provided, however, no amendment shall be effected after the occurrence of
a Change in Control. Any amounts payable pursuant to Section 9(e)(iv) shall not
be paid until the first scheduled payment date following the date the General
Release (as defined below) is executed and no longer subject to revocation, with
the first such payment being in an amount equal to the total amount to which you
would otherwise have been entitled during the period following the date of
termination if such deferral had not been required; provided, however, that any
such amounts that constitute nonqualified deferred compensation within the
meaning of Code Section 409A shall not be paid until the 60th day following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A, and, if such payments are required to be so deferred, the first
payment shall be in an amount equal to the total amount to which you would
otherwise have been entitled during the period following the date of termination
if such deferral had not been required.

(v) A “Change in Control” shall be deemed to have occurred if and when, after
the date hereof, (i) any “person” (as that term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on
the date hereof), including any “group” as such term is used in Section 13(d)(3)
of the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; or (ii) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the owners of the voting shares of the Company
outstanding immediately prior to such Transaction own less than a majority of
the voting shares of the Company after the Transaction; or (iii) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board

 

9



--------------------------------------------------------------------------------

of Directors of the Company (or who take office following the approval of a
majority of the directors then in office who were directors at the beginning of
the period) cease for any reason to constitute at least one-half thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by directors of the Company representing at
least one-half of the directors then in office who were directors at the
beginning of the period; or (iv) the sale, exchange, transfer, or other
disposition of all or substantially all of the assets of the Company (a “Sale
Transaction”) shall have occurred. Notwithstanding the foregoing, an event shall
not be treated as a “Change in Control” hereunder unless such event also
constitutes a change in the ownership or effective control of a corporation, or
a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Code Section 409A.

(f) As used in this Agreement, the term “Good Reason” means, without your
written consent:

(i) a material change in your status, position or responsibilities which, in
your reasonable judgment, does not represent a promotion from your existing
status, position or responsibilities as in effect immediately prior to a Change
in Control; or the assignment of any duties or responsibilities or the removal
or termination of duties or responsibilities (except in connection with the
termination of employment for total and permanent disability, death, or Cause,
or by you other than for Good Reason), which, in your reasonable judgment, are
materially inconsistent with such status, position or responsibilities;

(ii) a reduction by the Company in your Basic Salary as in effect on the date
hereof or as the same may be increased from time to time during the term of this
Agreement or the Company’s failure to increase (within twelve months of your
last increase in Basic Salary) your Basic Salary after a Change in Control in an
amount which at least equals, on a percentage basis, the average percentage
increase in Basic Salary for all executive and senior officers of the Company,
in like positions, which were effected in the preceding twelve months;

(iii) the relocation of the Company’s principal executive offices to a location
outside the greater Columbus metropolitan area or the relocation of you by the
Company to any place other than the location at which you performed duties prior
to a Change in Control, except for required travel on the Company’s business to
an extent consistent with business travel obligations at the time of a Change in
Control;

(iv) the failure of the Company to continue in effect, or continue or materially
reduce your participation in, any incentive, bonus or other compensation plan in
which you participate, including but not limited to the Company’s Equity
Incentive Plan, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan), has been made or offered with respect to such
plan;

(v) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed or to which you are entitled under any of

 

10



--------------------------------------------------------------------------------

the Company’s deferred compensation, pension, profit sharing, life insurance,
medical, dental, health and accident, or disability plans, the taking of any
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive you of any material fringe benefit enjoyed or to
which you are entitled, or the failure by the Company to provide the number of
paid vacation and sick leave days to which you are entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy in effect on the date hereof;

(vi) the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement;

(vii) any request by the Company that you participate in an unlawful act or take
any action constituting a breach of your professional standard of conduct; or

(viii) any breach of this Agreement on the part of the Company.

Notwithstanding anything in this Section to the contrary, your right to
terminate your employment pursuant to this Section shall not be affected by
incapacity due to physical or mental illness.

(g) Upon any termination or expiration of this Agreement or any cessation of
your employment hereunder, the Company shall have no further obligations under
this Agreement and no further payments shall be payable by the Company to you,
except as provided in Section 9 above and except as required under any benefit
plans or arrangements maintained by the Company and applicable to you at the
time of such termination, expiration or cessation of your employment.

(h) Enforcement of Agreement. The Company is aware that upon the occurrence of a
Change in Control, the Board of Directors or a shareholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute litigation seeking to have this Agreement
declared unenforceable, or may take or attempt to take other action to deny you
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. Accordingly, if following a Change in
Control it should appear to you that the Company has failed to comply with any
of its obligations under Section 9 of this Agreement or in the event that the
Company or any other person takes any action to declare Section 9 of this
Agreement void or enforceable, or institutes any litigation or other legal
action designed to deny, diminish or to recover from you the benefits entitled
to be provided to you under Section 9, and that you have complied with all your
obligations under this Agreement, the Company authorizes you to retain counsel
of your choice, at the expense of the Company as provided in this Section 9(h),
to represent you in connection with the initiation or defense of any pre-suit
settlement negotiations, litigation or other legal action, whether such action
is by or against the Company or any Director, officer, shareholder, or other
person affiliated with the Company, in any jurisdiction. Notwithstanding any
existing or prior attorney-client relationship between the Company and such
counsel, the Company consents to you entering into an attorney-client
relationship with such counsel, and in that connection the

 

11



--------------------------------------------------------------------------------

Company and you agree that a confidential relationship shall exist between you
and such counsel, except with respect to any fee and expense invoices generated
by such counsel. The reasonable fees and expenses of counsel selected by you as
hereinabove provided shall be paid or reimbursed to you by the Company on a
regular, periodic basis upon presentation by you of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum aggregate amount of $50,000. Any legal expenses incurred by the Company
by reason of any dispute between the parties as to enforceability of Section 9
or the terms contained in Section 9(i), notwithstanding the outcome of any such
dispute, shall be the sole responsibility of the Company, and the Company shall
not take any action to seek reimbursement from you for such expenses.

(i) The noncompetition periods described in Section 8 of this Agreement shall be
suspended while you engage in any activities in breach of this Agreement. In the
event that a court grants injunctive relief to the Company for your failure to
comply with Section 8, the noncompetition period shall begin again on the date
such injunctive relief is granted.

(j) Nothing contained in this Section 9 shall be construed as limiting your
obligations under Sections 6, 7, or 8 of this Agreement concerning Confidential
Information, Inventions, or Noncompetition and Nonsolicitation.

(k) Any and all amounts payable and benefits or additional rights provided
pursuant to this Agreement beyond the earned but unpaid Basic Salary shall only
be payable if you deliver to the Company and do not revoke a general release of
claims in favor of the Company (the “General Release”) in the form provided as
Exhibit A to this Agreement. The General Release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. You shall not be required to mitigate the amount of any
payment or benefit provided pursuant to this Agreement by seeking other
employment or otherwise, and the Company shall not be entitled to any offset
from any payment or benefit owed to you under this Agreement in the event you
secure other employment.

10. Remedies; Venue; Process.

(a) You hereby acknowledge and agree that the Confidential Information disclosed
to you prior to and during the term of this Agreement is of a special, unique
and extraordinary character, and that any breach of this Agreement will cause
the Company irreparable injury and damage, and consequently the Company shall be
entitled, in addition to all other legal and equitable remedies available to it,
to injunctive and any other equitable relief to prevent or cease a breach of
Sections 6, 7, or 8 of this Agreement without further proof of harm and
entitlement; that the terms of this Agreement, if enforced by the Company, will
not unduly impair your ability to earn a living or pursue your vocation; and
further, that the Company may cease paying any compensation and benefits under
Section 9 if you fail to comply with this Agreement, without restricting the
Company from other legal and equitable remedies.

(b) Except for actions brought under Section 9(b) of this Agreement, the parties
agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in either the United States District
Court for the Southern District of Ohio, Eastern Division,

 

12



--------------------------------------------------------------------------------

Columbus, Ohio, or the Court of Common Pleas of Franklin County, Ohio. Such
jurisdiction and venue is exclusive, except that the Company may bring suit in
any jurisdiction and venue where jurisdiction and venue would otherwise be
proper if you may have breached Sections 6, 7, or 8 of this Agreement. The
parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court shall constitute
valid and lawful service of process against them, without the necessity for
service by any other means provided by statute or rule of court.

11. Exit Interview. Prior to Employment Separation, you shall attend an exit
interview if desired by the Company and shall, in any event, inform the Company
at the earliest possible time of the identity of your future employer and of the
nature of your future employment.

12. No Waiver. Any failure by the Company to enforce any provision of this
Agreement shall not in any way affect the Company’s right to enforce such
provision or any other provision at a later time.

13. Saving. If any provision of this Agreement is later found to be completely
or partially unenforceable, the remaining part of that provision of any other
provision of this Agreement shall still be valid and shall not in any way be
affected by the finding. Moreover, if any provision is for any reason held to be
unreasonably broad as to time, duration, geographical scope, activity or
subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.

14. No Limitation. You acknowledge that your employment by the Company may be
terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.

15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.

16. Final Agreement. With the exception of that certain Employment Offer Letter
by and between you and the Company, dated as of September 27, 2013, this
Agreement replaces any existing agreement between you and the Company relating
to the same subject matter and may be modified only by an agreement in writing
signed by both you and a duly authorized representative of the Company.

17. Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COPY OF
THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT YOU
UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED INTO
THIS AGREEMENT VOLUNTARILY.

18. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,

 

13



--------------------------------------------------------------------------------

this Agreement shall be interpreted to be in compliance therewith. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(b) An “Employment Separation” shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following an Employment Separation unless such Employment
Separation is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to an Employment Separation or like terms shall mean “separation from
service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(c) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

(e) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.”

 

14



--------------------------------------------------------------------------------

Commercial Vehicle Group, Inc. By:   /s/ Laura L. Macias Name:   Laura L. Macias
Title:   Vice President, Chief Human Resources Officer EXECUTIVE: /s/ C. Timothy
Trenary Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, C. Timothy Trenary, in consideration of and subject to the performance by
Commercial Vehicle Group, Inc. (together with its subsidiaries, the “Company”),
of its obligations under the Change in Control Agreement dated as of January 23,
2014 (the “Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and all present, former and
future managers, directors, officers, employees, successors and assigns of the
Company and its affiliates and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below (this “General Release”). The
Released Parties are intended to be third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or

 

A-1



--------------------------------------------------------------------------------

under any other local, state, or federal law, regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right or
claim to any severance benefits or other benefits relating to termination of
employment to which I am entitled under the Agreement, (ii) any right or claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) any right or claim as an equity or security holder in the Company or its
affiliates, including, without limitation, any rights under any equity incentive
or stock option grant or plan, (iv) any right or claim for reimbursement of
business expenses incurred prior to the employment termination date, and (v) any
right or claim with respect to any vested benefits under any employee benefit
plans, including without limitation any health, welfare, retirement, pension,
profit-sharing or deferred compensation plan.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by

 

A-2



--------------------------------------------------------------------------------

law. I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone; provided, however, if this General Release and/or the Agreement
is or becomes publicly filed by the Company, or if the terms of this General
Release and/or the Agreement is or becomes publicly disclosed by the Company, I
shall have no confidentiality obligation under this Section 9.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that certain provisions of the Agreement, including
Sections 6, 7, and 8 of the Agreement, shall survive my execution of this
General Release in accordance with the terms of the Agreement.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed,

 

A-3



--------------------------------------------------------------------------------

construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:   

 

      DATED:   

 

 

A-4